Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
Claims 1 and 13 have incorporated wherein each arcuate wellhead flange mounting base plate is recessed to receive an array of flange bolts, which is a feature not previously found, taught, or made obvious by the prior art of record.
Claims 22-23 have incorporated elements of previously objected-to claims 15 and 17 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679